Exhibit No. 10.1

AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 5 made as of the 2nd day of September, 2003, to the
Employment Agreement made as of the 20th day of November, 1998 (as amended, the
“Agreement”), between UNITED RETAIL GROUP, INC., a Delaware corporation, with
principal offices at 365 West Passaic Street, Rochelle Park, New Jersey
07662-6563, and RAPHAEL BENAROYA, residing at 179 Lincoln Street, Englewood, NJ
07631.

WHEREAS, capitalized terms used herein and defined in the Agreement shall have
the same meaning as in the Agreement;

WHEREAS, the Executive has been employed by the Company as its Chairman of the
Board, President and Chief Executive Officer;

WHEREAS, the Company desires to continue the services of the Executive, and the
Executive desires to continue to provide such services to the Company, on the
terms set forth in the Agreement; and

WHEREAS, the provisions of this Amendment were recommended by the Compensation
Committee of the Company’s Board of Directors on August 28, 2003 and approved by
the Company’s Board of Directors on August 29, 2003 with the Executive
abstaining.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Section 1(u) of the Agreement is amended to read in its entirety as follows:


    “(u) Term of Employment shall mean the period of time commencing on November
20, 1998 and ending on July 30, 2008 or such later date as may be mutually
agreed upon by the Company and the Executive. (For the avoidance of doubt, Term
of Employment as used herein may extend beyond the termination of the
Executive’s employment.)"


2. Section 15(a) of the Agreement is amended to read in its entirety, as
follows:


    “(a) The Company shall indemnify the Executive as provided in the By-laws as
in effect on August 29, 2003.”


3. All the other provisions of the Agreement shall remain in force unchanged.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
Rochelle Park, New Jersey, in duplicate originals on September 2, 2003.

  UNITED RETAIL GROUP,INC.   By:/s/GEORGE R. REMETA
Name: George R. Remeta
Title: Chief Administrative Officer       /s/RAPHAEL BENAROYA
Raphael Benaroya

RB Amend No. 5

KPC:jmt